DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,879,375 Larson, Jr. et al., hereinafter “Larson” (cited previously) in view of US 2006/0167334 Anstadt et al., hereinafter “Anstadt”.
Regarding claim 1, Larson discloses a method (Col. 24, lines 28-63) of synchronizing (Col. 17 lines, 66-67 and Col. 18, lines 1-33) a pulsatile cardiac assist device (Col. 7, lines 25-26) with a pacemaker (Figure 11, element 39) in a subject (Figure 11), the method comprising:  receiving a signal (Col. 17 lines, 66-67 and Col. 18, lines 1-33) from the pacemaker (Col. 17 lines, 66-67 and Col. 18, lines 1-33), and actuating the pulsatile cardiac assist device (Col. 17 lines, 66-67 and Col. 18, lines 1-33) in response to the signal from the pacemaker (Col. 17 lines, 66-67 and Col. 18, lines 1-33) to either help push blood out of a heart during systole (Col. 10, lines 26-36) or to help suck blood from an atrium during diastole (Col. 10, lines 26-36). 

However, Anstadt teaches the pulsatile cardiac assist device (Figure 2C, element 100) comprises a heart-wrapping sleeve (Figure 2A, element 100 is a cup that allows the heart to sit inside of its structure, it does also include a pacemaker, Para 252), a basal structure (Figure 25B, discloses in as much as applicants), an apical structure (Figure 25B, discloses in as much as applicants), and an actuator (Figure 28, element 418) that cyclically actuates the sleeve to contract and assist contraction of the heart in synchrony with a cardiac cycle (Para 750, 752, and 754).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a heart-wrapping sleeve with an actuator as taught by Anstadt, in place of the reciprocating pump and control system of Larson, in order to produce the desired ventricular dynamics to achieve optimal, dynamic systolic and diastolic conformational changes of the ventricular myocardium (Anstadt; Para 45).
Regarding claim 2, Larson discloses the pulsatile cardiac assist device (Col. 7, lines 25-26) and the pacemaker (Figure 11, element 39) are paired (Col. 21, lines 10-26), wherein the pulsatile cardiac assist device receives and analyzes pacemaker (PM) signals (Col. 26, lines 54-67 and Col. 27, lines 1-22) and begins a ventricular contraction cycle (Col. 15, lines 63-67 and Col. 16, lines 1-22) of the heart by a mechanical means (Col. 11, lines 20-24).
Regarding claim 3, Larson discloses the pacemaker (Figure 11, element 39) is a native heart pacemaker (Col. 15, lines 38-62 and Col. 28, lines 57-67).
Regarding claim 4, Larson discloses the native heart pacemaker (Col. 15, lines 38-62 and Col. 28, lines 57-67) is a Sinoatrial node, an Atrioventricular node or a Purkinje fiber (Col. 26 lines 54-67; Sinoatrial node).
Regarding claim 5, Larson discloses a signal (Col. 17 lines, 66-67 and Col. 18, lines 1-33 and Col. 25, lines 19-31) or programmed response from the pacemaker (Figure 11, element 39) is sent to the pulsatile cardiac assist device (Col. 25, lines 19-31) to contract the heart (Col. 15, lines 38-62), synchronized within signals representing electrical activities of the heart muscles (Col. 15, lines 38-62).
Regarding claim 6, Larson discloses the pacemaker is an atrial pacemaker (Col. 25, lines 5-18).
Larson does not explicitly disclose that the pacemaker is activated only when the intrinsic atrial rate falls below a preset level.
However, Larson teaches activating the pacemaker only when the intrinsic ventricular rate falls below a preset level (Col. 15, lines 38-67 and Col. 16, lines 1-22). Larson also teaches two different rates that can be determined on an ECG, one of which is the atrial rate, indicated by the frequency of the P waves (Col. 15, lines 38-62). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the intrinsic atrial rate preset level as the basis to activating the pacemaker, in order to initiate the contraction of the atria and therefore restore the heart rate (Larson; Para Col. 15, lines 38-67 and Col. 16, lines 1-22).
Regarding claim 7, Larson discloses synchronization of the pulsatile cardiac assist device is activated (Col. 17 lines, 66-67 and Col. 18, lines 1-33) to contract when ventricular demand 
Regarding claim 8, Larson discloses the pacemaker (Figure 11, element 39) and pulsatile cardiac assist device (Col. 7, lines 25-26) are activated (Col. 15, lines 38-67 and Col. 16, lines 1-22) to deliver a stimulus (Col. 17 lines, 66-67 and Col. 18, lines 1-33) only when an intrinsic ventricular rate (Col. 16, lines 1-22) falls below a predetermined lower limit and wherein pacemaker activity is suppressed (Col. 16, lines 1-22) when the intrinsic heart rate is faster (Col. 16, lines 1-22).
Regarding claim 9, Larson discloses when a pulse generator (Col. 21, lines 11-26 and Col. 28, lines 39-52) supplies impulses to implanted electrodes (Col. 21, lines 11-26 and Col. 28, lines 39-52), in a programmed pattern (Col. 21, lines 11-44), the pulsatile cardiac assist device receives the impulses (Col. 21, lines 11-44 and Col. 25, lines 19-31) to activate ventricular contraction (Col. 15, lines 38-62) in synchrony with a pacing demand from the pacemaker (Col. 26, lines 54-67).
Regarding claim 10, Larson discloses the pacemaker has a permanent lead (Figure 11, element 41) anchored in a ventricle (Col. 25, lines 19-31, Figure 11).
Regarding claim 13, Larson discloses the pulsatile cardiac assist device (Col. 7, lines 25-26) synchronizes (Col. 17 lines, 66-67 and Col. 18, lines 1-33) with a dual-chamber pacemaker (Co. 25, lines 5-7; Figure 11, element 39) to avoid dyssynchronization (Col. 21, lines 11-26) during mechanical contraction of the ventricle (Col. 11, lines 20-24).
Regarding claim 15, Larson discloses a ventricular lead (Col. 25, lines 5-9; Figure 11, element 41 and 44) is placed in the right ventricle (Figure 11) at the apex (Col. 25, lines 5-9; Figure 11, element 44) or at the outflow tract.
Regarding claim 18, Larson discloses a splitter (Col. 15, lines 38-62) allows electrical signal delay (Col. 15, lines 38-62) between the pacemaker (Figure 11, element 39) and the pulsatile cardiac assist device (Figure 11, element 34) to ensure that both the pacemaker and the pulsatile cardiac assist device are synchronized (Col. 17 lines, 66-67 and Col. 18, lines 1-58) to avoid dyssynchronization (Col. 17 lines, 66-67 and Col. 18, lines 1-589) while sending the signal to the intrinsic heart (Col. 17 lines, 66-67 and Col. 18, lines 1-58) to initialize the patients cardiac cycle (Col. 15, lines 38-67 and Col. 16, lines 1-22) and to the pulsatile cardiac assist device to initiate a mechanical ventricular contraction (Col. 11, lines 20-24).
Regarding claim 19, Larson discloses the pulsatile cardiac assist device (Col. 7, lines 25-26) is connected and synchronized (Col. 17 lines, 66-67 and Col. 18, lines 1-33) with the pacemaker using an integrated system board (Figure 10(a)) that has multiple components (Col. 21, lines 49-67)  integrated into a processing unit (Figure 11, element 50).

Claims 11, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,879,375 Larson, Jr. et al., hereinafter “Larson” (cited previously) in view of US 2006/0167334 Anstadt et al., hereinafter “Anstadt”, further in view of US 2008/0046016 Ben-David et al., hereinafter “Ben-David” (cited previously).
Regarding claim 11, Larson discloses a pacing wire (Col. 25, lines 5-9; Figure 11, elements 40 and 41) is placed in the right atrium (Col. 25, lines 5-9; Figure 11).

However, Ben-David teaches a sinoatrial node at fault (Para 98 and 100), meaning atrioventricular (AV) conduction is normal (Para 16, 99, and 100). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have stated that AV conduction is normal and SA node is at fault as taught by Ben-David, in the invention of Larson, in order to preserve the sinus rhythm (Ben-David; Para 20 and 100)
Regarding claim 12, Larson does not disclose that the heart is blocked by an atrioventricular block (AV block).
However, Ben-David teaches that the heart (Para 293) is blocked (Para 293) by an atrioventricular block (AV block) (Para 293).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the heart is blocked by an AV block as taught by Ben-David in the invention of Larson, in order to show an undesired drop in heart rate, thereby providing reasoning for the use of an assist device (Ben-David; Para 293). 
Regarding claim 14, Larson discloses the pacemaker (Figure 11, element 39) has two atrial leads (Figure 11, elements 40 and 41).
Larson does not disclose that one lead is in the right atrial appendage and the other is in the coronary sinus.
However, Ben-David teaches that one lead is in the right atrial appendage (Para 138) and the other is in the coronary sinus (Para 138) or at the ostium of the coronary sinus.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have stated the locations of the atrial leads in the right atrial appendage and the coronary sinus as taught by Ben-David, in the invention of Larson, in order to provide electrical stimulation to the atrium (Ben-David; Para 264). 
Regarding claim 17, Larson discloses the pulsatile cardiac assist device (Figure 11, element 34) further synchronizes (Col. 15, lines 63-67 and Col. 16, lines 1-22) to provide mechanical ventricular contraction as required (Col. 11, lines 20-24).
Larson does not disclose an implantable cardioverter defibrillator (ICD). 
However, Ben-David teaches an implantable cardioverter defibrillator (ICD) (Para 270).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an implantable cardioverter defibrillator (ICD) as taught by Ben-David, in the invention of Larson, in order to restore/control normal cardiac rhythm (Larson; Col. 15, lines 63-67 and Col. 16, lines 1-22). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,879,375 Larson, Jr. et al., hereinafter “Larson” (cited previously) in view of US 2006/0167334 Anstadt et al., hereinafter “Anstadt”, further in view of US 2015/0057488 Yomtov, hereinafter “Yomtov” (cited previously).
Regarding claim 16, Larson discloses the pacemaker has leads (Figure 11, elements 40 and 41) placed in the right atrium (Col. 25, lines 5-9), the right ventricle (Col. 25, lines 5-9).
Larson does not disclose any atrial leads in the left ventricle of the heart.
However, Yomtov teaches atrial leads (Figure 2, element 37) in the left ventricle of the heart (Para 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added an atrial lead in the left ventricle of the heart as taught by Yomtov, in the invention of Larson, in order to receive a bipolar signal that provides exact timing of ventricular depolarization (Yomtov; Para 22).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,879,375 Larson, Jr. et al., hereinafter “Larson” (cited previously) in view of US 2006/0167334 Anstadt et al., hereinafter “Anstadt”, further in view of US 2013/0110895 Valentino et al., hereinafter “Valentino” (cited previously).
Regarding claim 20, Larson discloses the pulsatile cardiac assist device (Figure 11, element 34) is connected and synchronized (Col. 17 lines, 66-67 and Col. 18, lines 1-33) with the pacemaker (Figure 11, element 39) using a non-integrated system (Col. 22, lines 40-65) that utilizes installable components (Col. 21, lines 49-67 and Col. 22, lines 40-65).
Larson does not disclose the removable expansion cards. 
However, Valentino teaches removable expansion cards (Para 185).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to included removable expansion cards as taught by Valentino, to the invention of Larson, in order to store data and/or increase data capacity (Valentino; Para 185)
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792